On Petition to Rehear.
BEJACH, J.
This Court has heretofore delivered its opinion in this case on June 15, 1954. Pursuant to that opinion, a decree was entered in this Court in favor of the original complainant, Don Huntington, and against the original defendant, John Lumpkin in the sum of $627.34.
Subsequent to the entry of the said decree for $627.34, the original defendant, John Lumpkin, the appellee in this Court, has filed a petition to re-hear, claiming that the judgment should have been for $277.34 instead of for $627.34. The basis of the contention asserted in the petition to rehear is that this Court failed to allow a credit of $350 which is clearly indicated by the first report of the Clerk and Master in the Chancery Court of Shelby County, Tennessee, exceptions to which report of the Clerk and Master were overruled by the Chancellor. So-lictors for the original complainant, Don Huntington, *167have filed an answer to the petition to rehear, contending that the credit should not be allowed because the suit in this cause was on a promissory note for $627.34 given in settlement of the building contract on the Hamilton St. project. This objection is without merit in the instant ease, where the note in question is still in the hands of the original holder, although it would be well taken if the note in question were in the hands of a holder in due course suing on same. The very basis of the Chancellor’s reference in the first instance was that since the suit was on notes purporting to have been given in settlement of building contracts and said notes were still in the hands of the original holders, that a reference was proper, and same was accordingly ordered at that time. The Master’s report on the first reference in this cause, found as a fact that there was a contract for the building of a house on Hamilton St., the contract price of which was $4,910 and that the complainant had paid out on same for labor and material, the total sum of $5,547.34. Subtracting $4,910 from $5,547.34, the amount so paid by complainant, the difference is $637.34, not $627.34. The same report found as a fact, in response to a query on that subject, that there were alterations in the original specifications for the construction of the house on Hamilton St., the cost of the changes in the floor plans and blueprints, amounting to $350'. (Record p. 271.)
This item of $350 was simply overlooked by this Court in its opinion heretofore delivered. Obviously, the cost of making changes and alterations in a contract should be added to the contract price. Adding this $350, then, to the contract price of $4,910, the revised or amended contract price becomes $5,260. This is the sum which should be subtracted from the amount found by the Master to have been paid out by complainants, namely, *168$5,547.34, thus making the net amount due from defendant, John Lumpkin, to the complainant, Don Huntington, $278.34. This revision simply amounts to correction of a clerical error.
Apparently, there were two errors. The noté purporting to have been taken for the difference, instead of being taken for $637.34 was taken for $627.34. The credit of $350 which is allowed by the granting of this petition to rehear, however, should be credited not on the note, but on the contract price of $4,910 plus the $350 representing the cost of alterations, making the net balance due complainant, $287.34.
The petition to rehear is granted and the decree for $627.34 heretofore entered in this Court in this cause will be reduced to the sum of $287.34. In all other respects, the opinion of this Court in this cause, and the decree entered here, pursuant to said opinion, will remain unchanged.
Avery, P. . (W. S.), and Carney, J., concur.